                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RA-TAH MENIOOH,                                     Case No.21-cv-02840-SI
                                                        Plaintiff,
                                   8
                                                                                             JUDGMENT
                                                  v.
                                   9

                                  10     TWO JINN, INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 15, 2021, the Court granted the motion to dismiss filed by defendants Joyce Hinrichs

                                  14   and Humboldt County Superior Court WITH PREJUDICE. Further, the Court dismissed all

                                  15   remaining claims against all remaining defendants after reviewing the complaint pursuant to 28

                                  16   U.S.C. § 1915(e)(2)(B). Accordingly, the Court hereby ENTERS judgment in favor of defendants

                                  17   and against plaintiff. The Clerk of Court shall close the file in this matter.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 15, 2021

                                  20                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
